Opinion issued April 7, 2015.




                                         In The

                                   Court of Appeals
                                        For The

                           First District of Texas
                              ————————————
                                   NO. 01-15-00241-CV
                             ———————————
                          MARTHA SORUM, Appellant
                                           V.
                          KERRICK CASTLE, Appellee


                    On Appeal from the 268th District Court
                           Fort Bend County, Texas
                     Trial Court Case No. 12-DCV-202865


                           MEMORANDUM OPINION

      Appellant, Martha Sorum, has filed an unopposed motion to dismiss the

appeal. No other party has filed a notice of appeal, and no opinion has issued. See

TEX. R. APP. P. 42.1(a)(1), (c).
      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1), 43.2(f). We dismiss all other pending motions as moot.



                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Brown and Lloyd.




                                         2